Citation Nr: 1515200	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  14-37 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for asbestosis.

4.  Entitlement to an effective date earlier than May 17, 2013, for the grant of service connection for asbestosis.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Veteran represented by:	Derek L. Hall, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty service from October 1952 to April 1955. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2013 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In October 2014, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In February 2015, he testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

Additional evidence was submitted in February 2015 along with a waiver of Agency of Original Jurisdiction (AOJ) review.  See 38 C.F.R. § 20.1304(c) (2014). 

The Veteran also perfected an appeal regarding the issue of entitlement to service connection for tinnitus; however, in a December 2014 rating decision, the AOJ granted service connection for tinnitus.  The AOJ's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains a copy of the February 2015 Board hearing transcript and VA medical records dated from August 2010 to June 2014, which were reviewed by the AOJ and the Board.  Otherwise, the records are irrelevant or duplicative of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, a higher initial rating for asbestosis, and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2012 rating decision, the RO denied service connection for bilateral hearing loss.  New and material evidence was not received within the one-year appeal period, and the Veteran did not appeal the decision.  

2.  The evidence received since the July 2012 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  

3.  In a May 1955 rating decision, the RO denied service connection for a chest condition.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  He also did not submit new and material evidence within one year of that decision.

4.  Following the May 1955 rating decision, the Veteran first filed a claim for service connection for asbestosis on August 17, 2009.  

5.  The Veteran has had asbestosis since August 17, 2009.


CONCLUSIONS OF LAW

1.  The July 2012 rating decision that denied service connection for bilateral hearing loss is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014). 

2.  The evidence received since the July 2012 rating decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for an effective date of August 17, 2009, for the grant of service connection for asbestosis have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen - Hearing Loss

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.

The RO denied the Veteran's claim for service connection for bilateral hearing loss in a July 2012 rating decision, finding there was no indication that the claimed disability was incurred in service, manifested to a compensable degree within one year of service, or was otherwise related to service.  The Veteran was provided notice of this decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).

At the time of the July 2012 rating decision, the following evidence was of record:  service treatment records; VA medical records dated from June 2011 to March 2012; the report of a June 2012 VA examination; and lay statements from the Veteran and his wife.  His service treatment records were negative for any complaints, treatment, or diagnoses related to hearing loss.  At his October 1952 enlistment examination and his March 1955 discharge examination, the Veteran's hearing acuity was 15/15 on whispered voice testing.  After service, VA medical records showed treatment for longstanding bilateral hearing difficulties in September 2011.  The Veteran stated that he had been exposed to loud noise while working in engine rooms during service.  See June 2012 statement.  His wife stated that the Veteran had increasing problems hearing since she had known him; they were married in 1964.  See June 2012 statement.  The report of a June 2012 VA examination showed bilateral hearing loss for VA disability compensation purposes (see 38 C.F.R. § 3.385); however, the examiner was unable to provide an opinion as to etiology without resorting to speculation.  

The evidence received since the July 2012 rating decision is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  Specifically, in February 2015, the Veteran testified that he was also exposed to noise during service from aircraft while working on the flight deck at Guantanamo Bay.  See Board Hearing Transcript (Tr.) at 8-9.  He stated he noticed that he had problems hearing within one year after being discharged from the Navy and that his hearing progressively worsened over the years.  See Tr. at 11.  He also indicated he had no significant noise exposure after service.  See Tr. at 18.  This new evidence suggests that the Veteran had hearing loss within one year of his military service.  As such, it relates to a previously unestablished fact.  Moreover, the credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for bilateral hearing loss.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.




II.  Earlier Effective Date - Service Connection for Asbestosis

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A September 2009 VCAA notice letter notified the Veteran of the evidence necessary to substantiate a claim for service connection for asbestosis.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the September 2009 VCAA notice letter was provided prior to initial adjudication of the Veteran's claim in July 2010 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Veteran in this case is challenging the effective dated assigned following the grant of service connection for asbestosis.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the claims file contains service treatment records, service personnel records, records of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).  The AOJ also attempted to obtain the Veteran's records from the Social Security Administration (SSA), but was notified that they had been destroyed.  The Veteran was informed that these records were unavailable.

As will be explained below, the medical evidence of record is sufficient to show that the Veteran has had asbestosis since he filed his claim for service connection in August 2009.  Thus, the claims file contains all relevant documentation necessary to adjudicate the claim for an effective date earlier than May 17, 2013, for the grant of service connection for asbestosis.  There is no indication of existing evidence that would raise a reasonable possibility of substantiation of an earlier effective date for service connection for asbestosis.  Thus, there is no further duty to assist that arises under the facts of this case.  See 38 U.S.C.A. § 5103A(a)-(d).

In addition, the Veteran was provided the opportunity to testify at a hearing before the Board in February 2015.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claims.  The Veterans Law Judge also explained that the effective date of an award is generally based on the date of the claim and the date entitlement arose, whichever is later.  In addition, the Veteran's representative was offered additional time to review the file and submit additional evidence or argument, but he indicated that he would like the Board to proceed with adjudication of the case.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matter decided below.


B.  Law and Analysis

In this case, the Veteran has asserted that he is entitled to an effective date earlier than May 17, 2013, for the grant of service connection for asbestosis.  The Board agrees and finds that an effective date of August 17, 2009, is warranted.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2014).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim. See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim. The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim. 38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior RO decision has not been raised by the Veteran or his representative, and therefore, it is not before the Board at this time.

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered. 38 C.F.R. § 3.400(q)(1).  This provision is not applicable to this case, as there was no additional evidence received within one year of a prior disallowance.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

In this case, the Veteran filed a formal claim for service connection for chest trouble in April 1955.  The RO denied service connection for a chest condition in a May 1955 rating decision, finding that there was no indication that the Veteran had a chest disease.  The evidence of record at the time of the May 1955 rating decision included the Veteran's service treatment records and an April 1955 narrative summary from the Jackson VA Medical Center (VAMC).  His service treatment records were negative for any complaints, treatment, or diagnoses related to his chest.  The April 1955 narrative summary indicated that the Veteran was admitted after complaining of severe pain in his chest; however, the physical examination was negative, and a chest X-ray was normal.  No diagnosis was given, and the Veteran returned home.  

The Veteran was provided notice of the May 1955 rating decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  In fact, no additional evidence was received for several decades thereafter.  Therefore, the May 1955 decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).

On August 17, 2009, the Veteran filed an application to reopen a claim for service connection for breathing problems, diagnosed as asbestosis.  He indicated that he was first diagnosed in April 1955 at the Jackson VAMC.  

The medical evidence received in conjunction with the Veteran's August 2009 claim was unclear as to whether he had a diagnosis of asbestosis.  Private medical records showed an impression of asbestosis and chronic obstructive pulmonary disorder (COPD) in July 2001.  Subsequent private medical records continued to note an impression or history of asbestosis.  A March 2005 chest X-ray showed mild fibrotic changes, but no evidence of active or acute disease.  An April 2008 record from Dr. A.R. (initials used to protect privacy) noted a history of asbestosis without evidence of chest restriction or pleural plaquing.  

In February 2010, a VA examiner opined that the Veteran's pulmonary symptoms were most likely secondary to COPD.  In January 2013, a VA examiner opined that there was no evidence of asbestosis and that the Veteran's COPD was not related to service.

In a July 2010 rating decision, the RO denied service connection for COPD (claimed as asbestosis), and the Veteran appealed, arguing that he had diagnosis of asbestosis and that there was adequate evidence linking this disability to in-service asbestos exposure.

During the pendency of the appeal, the Veteran submitted a letter from Dr. A.R. dated in May 2013.  Dr. A.R. indicated that he had been treating the Veteran in his pulmonary practice since 2008.  Dr. A.R. opined that the Veteran had a history of asbestosis, COPD, and hypertension, noting that he had had very minimal abnormal chest x-rays with very faint peripheral reticular pattern.  The physician stated that a May 17, 2013, CT scan showed bilateral areas of pleural thickening with two areas that suggested early pleural plaque formation.  He opined that these CT scan abnormalities were consistent with asbestosis.

In September 2013, the Board granted service connection for asbestosis.  The Board noted that the diagnosis of asbestosis was disputed, but that the evidence was at least in relative equipoise.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board found that the current disability requirement was met.  The Board also found sufficient evidence of in-service asbestosis exposure and a link between his current asbestosis and in-service exposure.  The Board, however, did not find a link between the Veteran's COPD and service.  Thus, the Board granted service connection for asbestosis and denied service connection for COPD.

In a November 2013 rating decision, the AOJ implemented the Board's decision.  The AOJ awarded service connection for asbestosis effective from May 17, 2013, which was the date of the CT scan showing evidence of early plaque formation.  The Veteran appealed the effective date assigned, essentially arguing that he has had asbestosis for many years.

As an initial matter, the Board has thoroughly reviewed the evidence of record between May 1955 and August 17, 2009, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for a pulmonary disorder during that time.  However, there is nothing in the record to support such a finding.  The Veteran and his representative have also not identified any claim filed between May 1955 and August 17, 2009.

The Board does note that there are VA medical records dated prior to August 17, 2009, documenting treatment for a respiratory disorder.  In May 2009, he was seen for an initial evaluation at VA, and his chief complaint was listed as a request for Albuterol.  However, to the extent that the Veteran may have sought medical treatment at VA for a respiratory disorder prior to August 17, 2009, the Board notes that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit. See Brannon v. West, 12 Vet. App. 32, 35 (1998); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  

VA regulations do provide that, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen.  However, the Board also notes that the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has been allowed but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree." 38 C.F.R. § 3.157(b). See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.").  That is not the situation here.  Rather, a claim for service connection for a chest condition had been denied in May 1955.  Thereafter, the Board reopened the claim in a September 2013 decision and granted service connection for asbestosis.  Thus, the reopening of the claim for service connection is not the kind of reopening that is contemplated by 38 C.F.R. § 3.157(b).  That provision contemplates "reopening" of a claim for "compensation", not service connection, where service connection had already been granted, but no compensation was awarded.  In this case, no formal claim for service connection for asbestosis disorder had ever been allowed before the September 2013 decision was promulgated.  Accordingly, the provisions of section 3.157(b) do not apply in this case.

Based on the foregoing, the Board finds that, following the final May 1955 rating decision, VA first received a formal or informal claim for asbestosis on August 17, 2009.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  Thus, the pivotal question in this case is when the Veteran's asbestosis arose.  

Although the diagnosis of asbestosis was disputed, the evidence indicates an impression of asbestosis since July 2001.  The May 2013 CT scan confirmed this earlier impression.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has had asbestosis since he filed his claim on August 17, 2009.  Consequently, the evidence supports an effective date back to the date of the claim for service connection for asbestosis, which was August 17, 2009.  

There is no provision of law that provides authorization for an effective date earlier than August 17, 2009, which was the earliest date of application for the benefits sought.  See 38 U.S.C.A. § 5110; Vigil v. Peake, 22 Vet. App. 63 (2008).  Thus, the earliest effective date permitted by law under the facts of this case for service connection for asbestosis is August 17, 2009.  

In light of the facts above, the Board finds that an effective date of August 17, 2009, but no earlier, is warranted for service connection for asbestosis.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.


An effective date of August 17, 2009, for service connection for asbestosis is granted.


REMAND

Hearing Loss

The claim for service connection for hearing loss is being remanded for an additional VA examination and medical opinion.  

As discussed above, the Veteran has asserted that his hearing loss is a result of in-service noise exposure.  A VA examination was conducted in June 2012, and the examination report indicates that the Veteran's bilateral hearing loss met the threshold requirements to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  However, the examiner opined that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  She noted that the Veteran's service treatment records only showed a whispered voice test, which could not be used for rating purposes.  

The AOJ requested another VA medical opinion in December 2014.  The examiner agreed that the etiology of the Veteran's hearing loss could not be determined without speculation, noting that pure tone thresholds were not measured during service and that whispered voice testing was not adequate.  The examiner also suggested that presbycusis may play a part in the Veteran's hearing loss, as well as civilian noise exposure from construction work; however, the examiner indicated that he did not have an opportunity to interview the Veteran.

The Board finds the medical opinions of record inadequate.  Although pure tone thresholds were not measured during service, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, neither examiner adequately considered or addressed the Veteran's lay statements that he began having hearing problems within a year after discharge.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For these reasons, the Board finds that a remand is necessary for another VA examination and medical opinion.





Initial Disability Rating - Asbestosis

In light of the grant of an earlier effective date for service connection for asbestosis, the claim for an increased initial rating is being remanded to afford the AOJ initial consideration of the disability rating since August 17, 2009, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's asbestosis.  The last pulmonary function test (PFT) conducted in conjunction with the Veteran's claim was in January 2013.  VA examiners have attributed the majority of the Veteran's pulmonary symptoms to his nonservice-connected COPD.  See January 2013, October 2013, and October 2014 VA medical opinions.  During the February 2015 hearing, the Veteran testified that he has had increasing difficulties performing activities of daily living, such as getting dressed and putting on his shoes.  See Board Hearing Tr, at 21-22.  In a February 2015 letter, Dr. A.R. opined that the degree of exercise intolerance and hypoxemia were out of proportion to the degree of COPD and that asbestosis was contributing to the Veteran's debilitation, exercise limitation, and degree of hypoxemia.  Dr. A.R. opined that both COPD and asbestosis significantly contributed to the Veteran's debilitation. 

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the foregoing, the Board finds that additional clarification is needed.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the February 2015 hearing, the Veteran testified that he believed he could work if not for his asbestosis.  See Board Hearing Tr. at 31.  Thus, the Board finds that the issue of entitlement to TDIU has been raised.  
Under these circumstances, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

The Veteran has contended that he experienced noise exposure in service from working in the engine room and from working around aircraft on the flight deck at Guantanamo Bay.  He has also contended that he first noticed having difficulty hearing and distinguishing words within one year after being discharged from service and that these problems have persisted since then.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss is causally or etiologically related to the Veteran's military service, including noise exposure therein. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected asbestosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include PFT studies with forced vital capacity (FVC) and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) results required by the rating schedule. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected asbestosis.  

The Board notes that the Veteran has COPD, which is a nonservice-connected disease.  The examiner is requested to distinguish the symptoms due to COPD from the symptoms due to asbestosis.  If the symptoms cannot be differentiated, the examiner should so state in the report and explain why. 

Finally, the examiner should explain whether the FVC and DLCO values are indicative of impairment due to asbestosis, impairment due to COPD, or a combination of the two.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


